Citation Nr: 0030479	
Decision Date: 11/22/00    Archive Date: 12/01/00

DOCKET NO.  99-11 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD) prior to September 28, 1995.



REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney



ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel



INTRODUCTION

The veteran served on active duty from November 1969 to April 
1974, including service in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which implemented a September 1998 Board 
decision that determined that the veteran's PTSD was 100 
percent disabling; the RO assigned September 28, 1995, as the 
effective date for that evaluation.  The veteran perfected a 
timely appeal to the Board regarding the effective date 
assigned by the RO for 100 percent evaluation.


REMAND

In an April 1999 rating action, a copy of which was issued as 
part of the Statement of the Case (SOC) issued later that 
same month, the RO denied the veteran's claim of entitlement 
to an earlier effective date for an increased rating for his 
PTSD.  In doing so, the RO indicated that the claim was filed 
on September 28, 1995.  In addition, the RO reasoned that its 
review of the claims folder failed to disclose the existence 
of any claim, implied or inferred, that was made directly by 
the claimant or otherwise received by it prior to September 
28, 1995, which had not been finally adjudicated.

A careful review of the claims folder discloses, however, 
that in September 1991, the RO denied entitlement to an 
increased rating for the veteran's PTSD, then evaluated as 30 
percent disabling.  Subsequent to being notified of this 
determination the following month, the veteran filed a Notice 
of Disagreement (NOD), which was received at the RO in 
December 1991.  An SOC was issued in February 1992 and the 
veteran was thereafter afforded a VA psychiatric examination 
in April 1992.  In May 1992, the RO increased the rating of 
the veteran's PTSD to 50 percent, effective September 1, 
1991.  In doing so, the RO indicated that that action 
constituted a "complete grant of benefits sought on NOD."  
In June 1992, the RO notified the veteran of this 
determination and stated, "All benefits claimed have been 
allowed without consideration by the Board of Veterans 
Appeals.  Because of this, no further consideration will be 
taken on your notice of disagreement[,] which is considered 
withdrawn."

The law at the time of the RO's action provided that an 
agency of original jurisdiction was precluded from 
withdrawing an NOD after one was filed.  38 C.F.R. 
§ 19.125(c) (1991).  Thus, pursuant to the governing 
regulation, the claim remained pending.  In light of the 
foregoing, this matter must be remanded to the RO for further 
development and adjudication.  This action is necessary, in 
the first instance, to avoid any prejudice to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
Furthermore, if the claim is again denied, the RO should 
afford the veteran an opportunity to respond with evidence 
and/or argument.

In reaching this determination, the Board observes that the 
veteran never indicated that he sought less than the maximum 
benefit, i.e., a 100 percent evaluation.  Moreover, he 
subsequently filed several "new" claims for increased 
compensation, seeking an increased schedular rating for his 
PTSD, temporary total evaluations for the disability due to 
inpatient treatment and to a total disability rating based on 
individual unemployability due to service-connected 
disability based on unemployability (TDIU) due to his PTSD.  

Further, a review of the claims folder shows that the veteran 
has consistently reported receiving regular VA care for his 
PTSD.  Indeed, in a December 1994 report, a VA staff 
psychologist reported that the veteran had received treatment 
at the Hampton, Virginia, VA Medical Center (Hampton VAMC) on 
both an inpatient and outpatient basis since 1985.  Much of 
these records have apparently not been associated with the 
claims folder.  This is significant because records generated 
by VA facilities that may have an impact on the adjudication 
of a claim are considered constructively in the possession of 
VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  The RO must obtain 
these treatment records because they might contain diagnostic 
impressions and other conclusions that might be determinative 
in the disposition of this claim.  Following its receipt and 
consideration of these records, the RO must issue the veteran 
a Supplemental Statement of the Case (SSOC) explaining the 
bases for its decision.  See 38 C.F.R. § 19.31 (2000).

The Board points out that on November 9, 2000, the President 
signed H.R. 4864, the "Veterans Claims Assistance Act of 
2000.", which establishes a number of procedural 
requirements for VA in dealing with claims for benefits.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

In light of the foregoing, the Board is REMANDING this case 
for the following:

1.  The RO should obtain and associate 
with the claims file all outstanding 
records of treatment pertaining to the 
veteran.  This should specifically 
include any outstanding records of VA 
medical care from the Hampton VAMC, dated 
prior to September 28, 1995, and from any 
other facility or source identified by 
the veteran.  If any requested records 
are not available, or if the search for 
any such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims file, 
and the veteran should be informed in 
writing.

2.  Following completion of the 
development requested above, the RO 
should adjudicate the issue of 
entitlement to an increased rating for 
PTSD prior to September 28, 1995.  

3.  After completion of the above 
requested development, the RO should 
again review the veteran's claim.  Any 
additional development deemed necessary 
by the RO in light of the new legislation 
noted above should be undertaken. If any 
benefit sought by the veteran continues 
to be denied, he and his attorney must be 
furnished a Supplemental Statement of the 
Case containing all pertinent laws and 
regulations, to include the new 
legislation noted above, and given an 
opportunity to submit written or other 
argument in response before the case is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to accomplish additional 
development and adjudication and to ensure that all due 
process requirements are met.  It is not the Board's intent 
to imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence within the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	K. J. Alibrando
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 6 -


